DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS (if applicable).
(c) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(d) BRIEF SUMMARY OF THE INVENTION.
(e) BRIEF DESCRIPTION OF THE DRAWING(S).
(f) DETAILED DESCRIPTION OF THE INVENTION.
(g) CLAIM OR CLAIMS (commencing on a separate sheet).
(h) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet and a single paragraph of not more than 150 words).


The above guidance on the Specification is provided for the Applicant’s convenience because as currently presented the Specification does not follow U. S. format standards.

Content of Specification

The Specification of the application is objected to because it uses claim numbers to describe inventive subject matter (as in pages 3-7) in the Specification.  Regarding the content of the Specification the MPEP 608.01 states:
may not include other parts of the application or other information.” 

Describing the inventive subject matter by referring to claim numbers in the Specification is improper because during prosecution claims may get amended or cancelled in which case the referred subject matter may become inappropriate or irrelevant or obsolete.  Appropriate correction is required.

Abstract
The abstract should be a brief narrative of the disclosure as a whole in a single paragraph within the range of 50 to 150 words commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)) requirements as to the content and form of the abstract are set forth in PCT Rule 8 shall be adhered to.  See Rule 1.438; 37 CFR 1.72(b), MPEP §608.01(b) and §1893.03(e) for guidelines for the preparation of patent abstracts.
The abstract of the instant application is objected to because it has multiple paragraphs, reference numbers (1, 2, 3, 5, etc.) and characters (L0, L1, L2, L3, etc.) that are directed to a figure included in it.  Furthermore the selected figure (Fig. 1) is also included in the abstract, which is improper. Appropriate correction is required.

Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The Specification on page 2 states that “Fig. 10 is a schematic view of a FT-IR as conventional spectral measurement system.
 Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The IDSs filed on 03/04/2020 and 02/08/2021 have been considered.  Signed and initialed PTO-1449s that corresponds to the IDSs are attached to this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Capturing unit in claims 6-7 and 14-15;
Broadband pulsed light source unit in claims 10-14, 17 and 20-21;
Interference optical unit in claim 10;
Processing unit in claims 10 and 16; and,
Referential optical unit in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
In claim 1, with regard to the recitation “wavelength shifts” it is unclear if the shifting is in the wavelength of the light wave to be measured, or, if the shifting is in the broadband pulsed light because the light wave to be measured, which may be light from 
Claims 2-9 are rejected because by virtue of their dependency on claim 1 directly or indirectly, they have all the deficiencies of their respective parent claims inherent in them.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 and 16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Nishizawa Norihiko (JP 2008-002815 A).

Claim 10 is rejected because Nishizawa Norihiko (Norihiko hereinafter) teaches of a spectral measurement system (see Figures 1 and 10), comprising a 


    PNG
    media_image1.png
    249
    420
    media_image1.png
    Greyscale




Claim 11 is rejected because Norihiko teaches of a broadband pulsed light source unit is capable of emitting the broadband pulsed light where the temporal 

Claim 12 is rejected because Norihiko teaches of the broadband pulsed light source unit has a laser source (see paragraph [0008]), and a nonlinear optical element (see paragraphs [0010], [0021] and [0029]) for causing a nonlinear optical effect on a laser beam from the laser source to emit a supercontinuum as the broadband pulsed light (see paragraph [0021]). 

Claim 13 is rejected because Norihiko teaches that the broadband pulsed light source unit has a pulse extension element 36 for extending each pulse of the supercontinuum output from the nonlinear optical element (see paragraph [0021]).  

Claim 16 is rejected because Norihiko teaches of a referential optical unit 40 (see Figure 1) for making another wave of the broadband pulsed light enter into a detector 53 without interfering with the light wave to be measured, wherein the processing unit/computer 62 is operable to compare the output signal from the detector, into which the other wave of the broadband pulsed light has entered by the referential optical unit 40, with the intensity of the wave resultant from the interference (see paragraph [0020]).  


Claims 20-21are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Lyubov Doronina-Amitonova et al (Photonic-crystal-fiber Platform for Multicolor Multilabel Neurophotonic Studies; Applied Physics Letters 98253706, Published 22 June 2011); https://aip.scitation.org/doi/10.1063/1.3595419

Claim 20 is rejected because Lyubov Doronina-Amitonova et al (Doronina-Amitonova hereinafter) teaches of a broadband pulsed light source unit (see supercontinuum source based on a highly nonlinear photonic-crystal fiber (PCF) is combined with a hollow-core photonic-band-gap fiber (PBGF) spectral filter in the first paragraph; Figure 1) for emitting a broadband pulsed light where wavelength shifts temporally in a pulse (see reference to self-frequency shift of ultrashort pulses in PCFs in the third paragraph), comprising a marker element (Hollow-core PCF filter in Figure 1) capable of making a mark for correlation of wavelength and time by selectively changing the intensity of the broadband pulsed light at a known specific wavelength in the wavelength band thereof (see in the attenuated wave at the output of the Hollow-core PCF filter in which intensity of the broadband pulsed light are selectively changed at known specific wavelengths compared to the input wave into the Hollow-core PCF filter; Figure 1). 

Claim 21 is rejected for the same reasons of rejection of claim 20 and because Doronina-Amitonova teaches of a marker element (Hollow-core PCF filter; Figure 1) that is capable of selectively attenuating the broadband pulsed light at the known specific wavelength (see in the attenuated wave at the output of the Hollow-core PCF filter in .




    PNG
    media_image2.png
    397
    508
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 14-15 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Nishizawa Norihiko (JP 2008-002815 A).

With regard to claim 14, in view of Norihiko’s teachings, a person having ordinary skill in the art before the effective filing date of the instant application would have easily conceived a capturing unit such as the combination of the A/D converter 60 and the computer 62 (see Figure 10) for capturing the output signal from the detector 250, wherein the broadband pulsed light source unit is capable of emitting the broadband pulsed light at a repetition period not less than the capture period of the capturing unit in order to minimize any noise in the final signal/data output form the computer/processing unit.

With regard to claim 15, in view of Norihiko’s teachings, a person having ordinary skill in the art before the effective filing date of the instant application would have easily conceived the use of the PC/computer/processing unit 62 (Figure 10) in combination with its display as a functional equivalent of an oscilloscope.

With regard to claim 17, in view of Norihiko’s teachings, a person having ordinary skill in the art before the effective filing date of the instant application would have easily conceived a broadband pulsed light source unit that is capable of emitting the broadband pulsed light where the pulse width is not shorter than 100 ns, the wavelength bandwidth is not narrower than 100 nm, and the repetition frequency is not more than 10 MHz, such selections being made to minimize the noise in the system to optimize the performance characteristics of the spectral measurement system. 
Claims 18-19 are rejected under 35 U.S.C. §103 as being unpatentable over Nishizawa Norihiko (JP 2008-002815 A) in view of Lyubov Doronina-Amitonova et al (Photonic-crystal-fiber Platform for Multicolor Multilabel Neurophotonic Studies; Applied Physics Letters 98253706, Published 22 June 2011); https://aip.scitation.org/doi/10.1063/1.3595419

Claim 18 is rejected because:
Norihiko teach of all claim limitations except for a marker element capable of making a mark for correlation of wavelength and time by selectively changing the intensity of the broadband pulsed light at a known specific wavelength in the wavelength band thereof
Lyubov Doronina-Amitonova et al (Doronina-Amitonova hereinafter) teaches of a broadband pulsed light source unit (see supercontinuum source based on a highly nonlinear photonic-crystal fiber (PCF) is combined with a hollow-core photonic-band-gap fiber (PBGF) spectral filter in the first paragraph; Figure 1) for emitting a broadband pulsed light where wavelength shifts temporally in a pulse (see reference to self-frequency shift of ultrashort pulses in PCFs in the third paragraph), comprising a marker element (Hollow-core PCF filter in Figure 1) capable of making a mark for correlation of wavelength and time by selectively changing the intensity of the broadband pulsed light at a known specific wavelength in the wavelength band thereof (see in the attenuated wave at the output of the Hollow-core PCF filter in which intensity of the broadband pulsed light are selectively changed at known specific wavelengths compared to the input wave into the Hollow-core PCF filter; Figure 1). 
In view of Doronina-Amitonova’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Doronina-Amitonova’s teachings into Norihiko’s system due to the fact that Doronina-Amitonova would provide an alternate marker/light filter that may be more suitable for a different wavelength filtering need or requirement.

Claim 19 is rejected because:
Norihiko teach of all claim limitations except that the marker element is an element capable of selectively attenuating the broadband pulsed light at the known specific wavelength. 
Doronina-Amitonova teaches of a marker element (Hollow-core PCF filter; Figure 1) that is capable of selectively attenuating the broadband pulsed light at the known specific wavelength (see in the attenuated wave at the output of the Hollow-core PCF filter in which intensity of the broadband pulsed light are selectively changed at known specific wavelengths compared to the input wave into the Hollow-core PCF filter; Figure 1).
In view of Doronina-Amitonova’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Doronina-Amitonova’s teachings into Norihiko’s system due to the fact that Doronina-Amitonova would provide an alternate marker/light filter attenuation characteristics that may be more suitable for a different wavelength filtering need or requirement.

Allowable Subject Matter
Claims 1 and 3-9 are rejected as detailed above for 35 USC §112 (b) deficiencies but would be allowable if the claim(s) are amended to overcome said rejections. With regard to claim 1, a spectral measurement method comprising interfering a light wave to be measured with a wave of broadband pulsed light where wavelength shifts temporally in a pulse, the light wave to be measured being emitted from an object not irradiated with the broadband pulsed light, in combination with the rest of the limitations of claim 1, is allowable subject matter because prior art of record taken alone or in combination fails to disclose or render obvious such a spectral measurement method. Claims 3-9 would be allowable because they are dependent on claim 1.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886